                       Case 18-10192                 Doc 29     Filed 03/01/19   Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                    GREENSBORO DIVISION

 In Re:
 Peter Robert Boykin                                             Case No. 18-10192
                                                                 Chapter 13
 Social Security No. xxx-xx-6743
 Address:2060 Stone Street Ext., Mebane, NC 27302-


                                                       Debtor

                                               OBJECTION TO CLAIM

NOW COMES the Debtor above-named, through counsel, pursuant to 11 U.S.C. §502 and
Bankruptcy Rule 3007, who respectfully objects to the proof of claim filed by the creditor IRS and
dated November 6, 2018 and designated claim number 3 for the following reasons:

IRS filed a claim for a priority tax liability for income taxes accruing in tax year 2016 noting the tax
return to be unfiled. However, Debtor has indeed filed his tax return and already received a refund
for tax year 2016. Copies of same are being sent to the IRS representative responsible for filing the
proof of claim contemporaneously with this objection.

WHEREFORE, the Debtor prays that the Court enter an Order disallowing the claim in its entirety.



Dated: 03/01/2019

                                                          LAW OFFICES OF JOHN T. ORCUTT, P.C.
                                                              /s Benjamin D. Busch
                                                           Benjamin D. Busch
                                                          N.C. State Bar No. 43458
                                                          600 Green Valley Road, Ste. 210
                                                          Greensboro, NC 27408
                                                          Telephone: (336) 542-5993
                                                          Fax: (336) 542-5994
                                                          Email: bbusch@lojto.com
                       Case 18-10192                 Doc 29     Filed 03/01/19     Page 2 of 2



                               UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                     GREENSBORO DIVISION

 In Re:
 Peter Robert Boykin                                             Case No. 18-10192
                                                                 Chapter 13
 Social Security No. xxx-xx-6743
 Address:2060 Stone Street Ext., Mebane, NC 27302-


                                                       Debtor

                                              CERTIFICATE OF SERVICE

I, Erica NeSmith, of the Law Offices of John T. Orcutt, P.C., under penalty of perjury, do hereby
certify that I am, and at all times hereinafter mentioned was, more than eighteen (18) years of age; and
that on March 1, 2019, I served copies of the foregoing OBJECTION TO CLAIM, by automatic
electronic noticing, or when unavailable, by Regular U.S. Mail, upon the following parties:

Department of Treasury - IRS
Attn: Managing Agent
PO Box 7346
Philadelphia, PA 19101

US Attorney's Office - MDNC
Attn: Civil Processing Clerk
101 South Edgeworth St., 4th Floor
Greensboro, NC 27401

Hon. William Barr, United States Attorney General
United States Department of Justice
950 Pennsylvania Ave NW
Washington, DC 20530

William P. Miller
U.S. Bankruptcy Administrator

Anita Jo Kinlaw-Troxler
Chapter 13 Trustee


                                                                /s Erica NeSmith
                                                                Erica NeSmith
